DETAILED ACTION
The following is a Final Office Action in response to the Amendment/Remarks received on 6 June 2022.  Claims 1-3, 6, 7 and 10 have been amended.  Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In light of the amended to the claims filed on 6 June 2002, claims 1, 3 and 7 are no longer interpreted under 35 U.S.C. 112(f).

Response to Arguments
Applicant's arguments, see Remarks pg. 7, filed 6 June 2022, with respect to objected claims 3 and 7 have been fully considered and are persuasive in light of the claim amendments filed on 6 June 2022.  The objections of claims 3 and 7 have been withdrawn. 

Applicant's arguments, see Remarks pg. 7, filed 6 June 2022, with respect to rejected claims 1-10 under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of the claim amendments filed on 6 June 2022.  The rejections of claims 1-10 have been withdrawn. 
Applicant's arguments, see Remarks pg. 7, filed 6 June 2022, with respect to rejected claims 1-10 under 35 U.S.C. 112(b) fully considered and are persuasive in light of the claim amendments filed on 6 June 2022.  The rejections of claims 1-10 have been withdrawn. 

Applicant's arguments, see Remarks pgs. 7-8, filed 6 June 2022, with respect to rejected claims 1 and 2 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

With respect to the Applicant’s argument, 
Claims 1 and 2 are rejected under 35 USC 101 because the claimed invention is directed to without significantly more. Solely for the purpose of expediting prosecution, claim 1 is amended, based on the discussion and/or agreement at the Interview, to recite, 
a processor configured to ... 
perform machine learning using the second data, and 
based on the machine learning, create a learning model for detection of the abnormality in the attachment of the tool to the tool magazine. 

The feature finds support at least in page 22, lines 8-9 from bottom, page 24, line 23, to page 25, line 8, of the specification of the instant application.  Applicant respectfully submits that7 Application No.: 16/680,510the claim as a whole integrates any abstract idea the Office alleged to exist into a practical application. 

	After further consideration, subsequent to the telephonic interview with the Applicant on 19 May 2022, claims 1 and 2 stand rejected under 35 U.S.C. 101 for the rationale set forth in the current 35 U.S.C 101.

Claims 1-10 stand rejected under 35 U.S.C. 101 and 35 U.S.C. 112(a) as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

U.S. Patent Publication No. 2020/0147737 A1:
FIG. 4 is a functional block diagram schematically illustrating the tool attachment abnormality detection device 1 and the machine learning device 100 according to the second embodiment. The device 1 according to this embodiment includes a constitution needed for the machine learning device 100 to perform learning (performing a “learning mode”). The individual functional blocks illustrated in FIG. 4 are effectuated by the CPU 11 provided in the device illustrated in FIG. 3 and the processor 101 in the machine learning device 100 executing their respective system programs to control the operations of the individual components of the device 1 and the machine learning device 100.  (pg. 5, par. [0050])

The device 1 according to this embodiment includes a data acquisitor 30, a pre-processor 34, and a tool attachment abnormality detector 36. The machine learning device 100, which constitutes the tool attachment abnormality detector 36, includes a learner 110. Also, an acquired data storage 50 is provided in the non-volatile memory 14. The acquired data storage 50 stores the data acquired by the data acquisitor 30. The non-volatile memory 104 in the machine learning device 100 constituting the tool attachment abnormality detector 36 includes a learning model storage 130. The learning model storage 130 stores the learning model constructed by machine learning by the learner 110.  (pg. 5, par. [0051])

The learner 110 carries out machine learning using the learning data created by the pre-processor 34. The learner 110 carries out machine learning using the data acquired from the machining center 2 in accordance with a known scheme of machine learning such as unsupervised learning and supervised learning to generate a learning model, and stores the created learning model in the learning model storage 130. As schemes of unsupervised learning carried out by the learner 110, for example, autoencoder and k-means may be mentioned. As schemes of supervised learning, for example, multilayer perceptron, recurrent neural network, long short-term memory and convolutional neural network may be mentioned.  (pg. 5, par. [0056])

FIG. 7 is a functional block diagram schematically illustrating the tool attachment abnormality detection device 1 and the machine learning device 100 according to the third embodiment. The device 1 according to this embodiment includes a constitution needed for the machine learning device 100 to perform estimation (estimation mode). The individual functional blocks illustrated in FIG. 7 are effectuated by the CPU 11 provided in the device 1 illustrated in FIG. 3 and the processor 101 in the machine learning device 100 executing their respective system programs to control the operations of the individual components of the tool attachment abnormality detection device 1 and the machine learning device 100.  (pg. 6, par. [0062])


    PNG
    media_image1.png
    813
    647
    media_image1.png
    Greyscale
Fig. 3
















Fig. 4

    PNG
    media_image2.png
    578
    644
    media_image2.png
    Greyscale








Fig. 7

    PNG
    media_image3.png
    608
    632
    media_image3.png
    Greyscale
Claim 1 recites:
a processor configured to: 
acquire first data regarding the machining center, 
create second data regarding at least chronological data of vibration or sound generated in the tool changer when the tool is attached to the tool magazine, the second data regarding the at least chronological data being created based on the first data, 
determine the abnormality in the attachment of the tool to the tool magazine based on the second data,
perform machine learning using the second data, and 
based on the machine learning, create a learning model for detection of the abnormality in the attachment of the tool to the tool magazine.
 
	Claim 3 recites:
a processor configured to
acquire data regarding the machining center,
create state data that includes at least tool 
attachment vibration data regarding chronological data of a vibration or sound generated in the tool changer when the tool is attached to the tool magazine, the state data being created as learning data based on the acquired data,
determine the abnormality in the attachment of the tool to the tool magazine based on the state data, 
perform machine learning using the learning data, and 
based on the machine learning, create a learning model for detection of the abnormality in the attachment of the tool to the tool magazine.

In summary, the specification discloses the functionalities of “acquire” (Fig. 4, element 30) and “create” (Fig. 4, element 34) are performed by a processor of CPU 11 in Fig. 3 and the functionalities of “determine”, “machining learning” and “creat(ing) a learning model” is performed by a disparate processor (Fig. 3, element 101) of a machine learning device (Fig. 3, element 100).  Hence, the only support for a single processor performing the claimed functionalities of claims 1 and 3 are found in the claims; i.e. the specification as filed on 12 November 2019 does not support one processor performing the all claimed functionalities of claims 1 and 3.
Claim 2, dependent from claim 1, stands rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 1.

Claims 4-10, dependent from claim 3, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 3.

U.S. Patent Publication No. 2020/0147737 A1 (instant application):
FIG. 4 is a functional block diagram schematically illustrating the tool attachment abnormality detection device 1 and the machine learning device 100 according to the second embodiment. The device 1 according to this embodiment includes a constitution needed for the machine learning device 100 to perform learning (performing a “learning mode”). The individual functional blocks illustrated in FIG. 4 are effectuated by the CPU 11 provided in the device illustrated in FIG. 3 and the processor 101 in the machine learning device 100 executing their respective system programs to control the operations of the individual components of the device 1 and the machine learning device 100.  (pg. 5, par. [0050])

The device 1 according to this embodiment includes a data acquisitor 30, a pre-processor 34, and a tool attachment abnormality detector 36. The machine learning device 100, which constitutes the tool attachment abnormality detector 36, includes a learner 110. Also, an acquired data storage 50 is provided in the non-volatile memory 14. The acquired data storage 50 stores the data acquired by the data acquisitor 30. The non-volatile memory 104 in the machine learning device 100 constituting the tool attachment abnormality detector 36 includes a learning model storage 130. The learning model storage 130 stores the learning model constructed by machine learning by the learner 110.  (pg. 5, par. [0051])

The learner 110 carries out machine learning using the learning data created by the pre-processor 34. The learner 110 carries out machine learning using the data acquired from the machining center 2 in accordance with a known scheme of machine learning such as unsupervised learning and supervised learning to generate a learning model, and stores the created learning model in the learning model storage 130. As schemes of unsupervised learning carried out by the learner 110, for example, autoencoder and k-means may be mentioned. As schemes of supervised learning, for example, multilayer perceptron, recurrent neural network, long short-term memory and convolutional neural network may be mentioned.  (pg. 5, par. [0056])

FIG. 7 is a functional block diagram schematically illustrating the tool attachment abnormality detection device 1 and the machine learning device 100 according to the third embodiment. The device 1 according to this embodiment includes a constitution needed for the machine learning device 100 to perform estimation (estimation mode). The individual functional blocks illustrated in FIG. 7 are effectuated by the CPU 11 provided in the device 1 illustrated in FIG. 3 and the processor 101 in the machine learning device 100 executing their respective system programs to control the operations of the individual components of the tool attachment abnormality detection device 1 and the machine learning device 100.  (pg. 6, par. [0062])

The estimator 120 carries out estimation of the state of the machining center using the learning model stored in the learning model storage 130 on the basis of the state data S created by the pre-processor 34. In the estimator 120 of this embodiment, the state data S that has been input from the pre-processor 34 is input to the learning model generated by (parameters of which are determined by) the learner 110 so as to estimate whether or not the tool has been correctly attached to the tool magazine.  (pg. 6, par. [0066])
FIG. 8 is a diagram illustrating an example of estimation of normality/abnormality in attachment of a tool using the learning model created by unsupervised learning in this embodiment. It should be noted that FIG. 8 depicts, for the sake of explanation and simplicity, a learning model by way of an example where only parameters A, B, and C are involved as the state data S. However, the actual state data S (for example, the state data S having values for representing the chronological data as its elements) will be represented by a higher-order vector space. When the estimation is carried out using the learning model created by unsupervised learning, whether or not the attachment of the tool was normal or abnormal is estimated in accordance with whether the state data S input as the target of estimation falls within the distribution of the learning data (cluster 202) created as the learning model or resides outside the distribution. In the Figures, the state data detected when the attachment of the tool is normal is indicated by the reference numeral 210. On the contrary, the state data detected when it is abnormal is indicated by the reference numeral 212. Also, when the estimator 120 detects the state data 212 and estimates that the attachment of the tool is abnormal, the estimator 120 can further compute the degree of abnormality 214 on the basis of the distance between the state data and the cluster.  (pgs. 6-7, par. [0067])
FIG. 9 is a diagram illustrating an example of estimation of normality/abnormality in attachment of a tool using the learning model created by supervised learning in this embodiment. It should be noted that FIG. 9 depicts, for the sake of explanation and simplicity, a learning model by way of an example where only parameters A and B are involved. However, the actual state data S (for example, the state data S having values for representing the chronological data as its elements) will be represented by a higher-order vector space. When the estimation is carried out using the learning model created by supervised learning, whether or not the attachment of the tool was normal or abnormal is estimated in accordance with which of the sides demarcated by the discrimination boundary 208, created as the learning model, the state data S input as the target of estimation resides on. Also, when it has been estimated that an abnormality exists, the degree of abnormality 214 can further be computed on the basis of the distance between the state data and the discrimination boundary 208. (pg. 7, par. [0068])


    PNG
    media_image1.png
    813
    647
    media_image1.png
    Greyscale
Fig. 3


















Fig. 4

    PNG
    media_image2.png
    578
    644
    media_image2.png
    Greyscale








Fig. 7:

    PNG
    media_image3.png
    608
    632
    media_image3.png
    Greyscale

Claim 3 recites:
a processor configured to
acquire data regarding the machining center,
create state data that includes at least tool 
attachment vibration data regarding chronological data of a vibration or sound generated in the tool changer when the tool is attached to the tool magazine, the state data being created as learning data based on the acquired data,
determine the abnormality in the attachment of the tool to the tool magazine based on the state data, 
perform machine learning using the learning data, and 
based on the machine learning, create a learning model for detection of the abnormality in the attachment of the tool to the tool magazine.

Claim 7 recites:
 the processor is configured to estimate the attachment state of the tool attached to the tool magazine by using the learning model stored in the memory, the attachment state being estimated based on the state data. 

In summary, the specification discloses the functionalities of “acquire” (Fig. 4, element 30) and “create” (Fig. 4, element 34) are performed by a processor of CPU 11 in Fig. 3 and the functionalities of “determine”, “machining learning”, “creat(ing) a learning model”, and “estimate” are performed by a disparate processor (Fig. 3, element 101) of a machine learning device (Fig. 3, element 100).  Hence, the only support for a single processor performing the claimed functionalities of claims 3 (independent claim) and claim 7 (dependent from claim 3) are found in the claims; i.e. the specification as filed on 12 November 2019 does not support one processor performing the all claimed functionalities of claims 3 and 7.  Hence, claim 7 stands rejected under 35 U.S.C. 112(a).  

Claims 8-10, dependent from claim 7, stand rejected under 35 U.S.C. 112(a) for the same rationale as set forth in claim 7.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to without significantly more.

At step 1, claim 1 recites a device, therefore is a machine, which is a statutory category of invention. 

At step 2A, prong one, the claim recites “create second data regarding at least chronological data of vibration or sound generated in the tool changer when the tool is 
attached to the tool magazine, the second data regarding the at least chronological 
data being created based on the first data”, “determine the abnormality in the attachment of the tool to the tool magazine based on the second data”; “perform machine learning using the second data”, and “based on the machine learning, create a learning model for detection of the abnormality in the attachment of the tool to the tool magazine”.

The limitation of “create second data regarding at least chronological data of vibration or sound generated in the tool changer when the tool is attached to the tool magazine, the second data regarding the at least chronological data being created based on the first data”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claims precludes the step from being practically performed in the mind.  For example, “creating” in the context of the claim encompasses sequentially ordering gathered data. (MPEP 2106.04(a)(2): The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.)

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitation of “determine the abnormality in the attachment of the tool to the tool magazine based on the second data”, as drafted, is a process, under its broadest reasonable interpretation covers performing the limitation in the mind.  Where, nothing in the claims precludes the step from being practically performed in the mind.  For example, “determining” in the context of the claim encompasses an assessment of data created (i.e. sequentially ordered data).  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The limitations of “perform machine learning using the second data, and based on the machine learning, create a learning model for detection of the abnormality in the attachment of the tool to the tool magazine” is a process performed by use of mathematical calculations (U.S. Patent Publication No. 2020/0147737 A1 (instant application): pg. 5, par. [0056]; i.e. “As schemes of unsupervised learning carried out by the learner 110, for example, autoencoder and k-means may be mentioned. As schemes of supervised learning, for example, multilayer perceptron, recurrent neural network, long short-term memory and convolutional neural network may be mentioned.”).  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a tool”, “a tool magazine in a tool changer provided in a machining center”, “processor” and “acquire first data regarding the machining center”.

The “tool” and “tool magazine in a tool changer provided in a machining center” are generally recited at a high level of generality and merely limits the abstract idea to a field of use.  The Courts have found “a claim directed to a judicial exception cannot be made eligible ‘simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use.’ Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.” (MPEP 2106.05(h)).
The “processor” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The limitation of “acquire first data regarding the machining center” is recited at a high level of generality and represents mere data gathering (i.e. vibration or sound data) that is necessary for use in the recited judicial exception, as the acquired first data is used in the abstract mental concept of “creating second data”.  The acquisition of first data is therefore an insignificant extra-solution activity (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional element of the “processor”, amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”
The additional elements of the “tool” and “tool magazine in a tool changer provided in (the) machining center” merely limits the abstract idea to a field of use.  Wherein, limiting the invention to a field of use cannot provide an inventive concept.  Thus, the claim is not patent eligible.  (MPEP 2106.05(h)).

The limitation of “acquire first data regarding the machining center”, as discussed above, merely represents gathering data and is an insignificant extra-solution activity.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

The limitations of claim 2 further details of a plurality of machining centers representative of the machining center recited in claim 1; hence, claim 2 stands rejected for the same rational set forth in claim 1.

The additional limitation of “gathering data from a network” in claim 2, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (see MPEP 2106.05(g)).   Further, the courts have found limitations directed to data transmission, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.

Claim 3 represents an equivalent device claim except for claim 3 recites “state data” and “learning data” differing from the recitation of “first data” and “second data”, respectively, in claim 1 and is rejected under the same rationale as claim 1.  

Claims 4 and 5 merely add further details to the generation of the learning model.

Claim 6 represents an equivalent device claim to claim 2 and is rejected under the same rationale as claim 2.

Claim 7 recites “a memory configured to store the learning model for learning an attachment state of the tool attached to the tool magazine with respect to the chronological data of the vibration or sound generated in the tool changer when the tool is attached to the tool magazine, wherein the processor is configured to estimate the attachment state of the tool attached to the tool magazine by using the learning model stored in the learning model storage, the attachment state being estimated based on the state data created by the pre-processor”.

At step 2A, prong one, the claim recites “estimate the attachment state of the tool attached to the tool magazine by using the learning model stored in the memory, the attachment state being estimated based on the state data”.

The limitation of “estimate the attachment state of the tool attached to the tool magazine by using the learning model stored in the memory, the attachment state being estimated based on the state data” is a process performed by use of mathematical calculations (U.S. Patent Publication No. 2020/0147737 A1 (instant application): pgs. 6-7, par. [0066]-[0068]; i.e. [0067] – “… the estimator 120 can further compute the degree of abnormality 214 on the basis of the distance between the state data and the cluster.” and [0068] – “… the degree of abnormality 214 can further be computed on the basis of the distance between the state data and the discrimination boundary 208.”).  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitations per use of mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

At step 2A, prong two, the judicial exception is not integrated into a practical application.  In particular, the claim recites “a memory configured to store the learning model for learning an attachment state of the tool attached to the tool magazine with respect to the chronological data of the vibration or sound generated in the tool changer when the tool is attached to the tool magazine” and “the processor”.

The “memory” and “processor” are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer component (see MPEP 2106.05(f)).  

The limitation of “store the learning model for learning an attachment state of the tool attached to the tool magazine with respect to the chronological data of the vibration or sound generated in the tool changer when the tool is attached to the tool magazine”, as the stored learning model is used in the abstract mathematical concept of “estimating”.  The “stor(ing)” is therefore an insignificant extra-solution activity (see MPEP 2106.05(g)).  

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.  

At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed with respect to the integration of the abstract idea into a practical application, the additional elements of the “memory” and “processor”, amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(d)(II), “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”

The limitation of “store the learning model …”, as discussed above, merely represents gathering data and is an insignificant extra-solution activity.  Further, the limitation is well-understood, routine and conventional; wherein the courts have found limitations directed to obtaining data, recited at a high level of generality, to be well-routine, and conventional.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

Claims 8 and 9 merely add further details of to the generation of the learning model.

Claim 10 represents an equivalent device claim to claim 2 and is rejected under the same rationale as claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to machine diagnostic systems and tool magazine systems.

U.S. Patent Publication No. 2022/0171365 A1 discloses a determination apparatus includes circuitry to receive operation information corresponding to an action being performed by a machine to be diagnosed and a detection signal of a physical quantity that changes according to the action of the machine.

U.S. Patent Publication No. 6,090,025 discloses a machine tool provided with a tool magazine for accommodating a plurality of tools and having a tool feeding function of selectively feeding one of the tools to a tool ejecting section of the tool magazine.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L NORTON/Primary Examiner, Art Unit 2117